IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RICHARD HUMPHRIES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3691

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 20, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Matt Shirk, Public Defender, Brian C. Crick and Jennings Wright, Assistant Public
Defenders, Green Cove Springs, for Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the May 6, 2015, judgment and sentence

in Clay County Circuit Court case number 2014-CF-001306. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit
court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If

petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                         2